DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Response to Amendment
The amendment to the claims filed on 08/02/2022 has been entered.  In the amendment, claims 1-15 have been amended.  New clams 16-17 have been added.  Claims 1-17 are currently pending for examination.
With regard to the objection to claim 10, the amendment to claim 10 overcomes the objection.
The amendment to claim 1 overcomes the 112(b) rejections with regard to claim 1.
The amendment to claim 3 overcomes the 112(b) rejection with regard to claim 3.
The amendment to claim 6 overcomes the 112(b) rejections with regard to claim 6.
The amendment to claim 7 overcomes the 112(b) rejection with regard to claim 7.
The amendment to claim 8 overcomes the 112(b) rejection with regard to claim 8.
The amendment to claim 11 overcomes the 112(b) rejection with regard to claim 11.
The amendment to claim 12 overcomes the 112(b) rejections with regard to claim 12.
The amendment to claim 13 overcomes the 112(b) rejection with regard to “the edge-side fastening section” and the broad and narrow recitation.
The amendment to claim 13 does not overcome the 112(b) rejection with regard to “the connection”.
The amendment to claim 14 overcomes the 112(b) rejection with regard to claim 14. 
The amendment to claim 15 overcomes the 112(b) rejection pertaining to the broad and narrow recitation.
The amendment to claim 11 (on which claim 15 depends) pertaining to its dependency overcomes the 112(b) rejection to claim 15 pertaining to “the anti-slip coating”.
The amendment to claim 15 does not overcome the 112(b) rejection with regard to “the connection”.
Response to Arguments
	Applicant’s arguments filed on 08/02/2022 have been fully considered but they are considered moot.  Independent claim 1 has been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  
	In Applicant’s Remarks dated 08/02/2022, with regard to the rejection to the anticipation rejection of claim 1, Applicant argues that “[i]t can been seen from annotated Fig. 2 of Tuyet-Van that the garment fits into the top band within a recess formed by the basic body of the top band folded over creating two layers.”  Applicant’s Remarks, page 7.  Applicant continues, that Applicant’s amended claim 1 now recites, “the fastening section is formed by an edge-side recess on the inside of the flexible basic body.”  Applicant’s Remarks, page 8.  Applicant indicates that “[t]he recess in Applicant’s top band is formed by a section of the basic flexible body being removed, such that a void is formed, and the garment can be connected to the top band at this recess by fitting into the void and forming the connection at point.”  Applicant’s Remarks, page 8. “This allows the top band to be connected to the garment without having to fold over creating two layers like in Tuyet-Van”.  Applicant’s Remarks, page 8.
	Examiner respectfully submits that these arguments are not persuasive.  As noted by Applicant, Tuyet-Van discloses a recess formed by the basic body of the band of Tuyet-Van.  However, Applicant argues Tuyet-Van does not disclose that the recess in the  top band is formed by a section of the basic flexible body being removed and that the top band is connected to the garment without folding over or having two layers.  Examiner respectfully submits that these elements are not recited in the claim language. Therefore, for at least this reason, the arguments are not persuasive. 
Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 was amended to recite, “characterized in that the is fastened to the top band” at lines 2-3.  The word “garment” was deleted.  It appears that this was in error and that the limitation should recite 
--characterized in that the garment is fastened to the top band--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “the connection” in line 2.  There is insufficient antecedent basis for this limitation.  For the purposes of examination the limitation will be interpreted as --a connection--.
Claim 15 recites the limitation “the connection” in line 2.  There is insufficient antecedent basis for this limitation.  For the purposes of examination the limitation will be interpreted as --a connection--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tuyet-Van (US 4514863).
Regarding claim 1, Tuyet-Van discloses a top band 34 (binding 34, col, 2, lines 16-25; see annotated Fig. 1 below) 

    PNG
    media_image1.png
    630
    606
    media_image1.png
    Greyscale



for garments 12 (sock body 12, see annotated Fig. 1 above), comprising a flexible basic body 34 (see annotated Fig. 2; the binding is made of the same material as the sock body, col. 2, lines 19-20; the material of the sock body 12 is a stretchable material, col 2, lines 45-49; the body 
is basic as it pertains to a base within which the garment is disposed, Fig. 2) with an inside (see second annotated Fig. 2 below)


    PNG
    media_image2.png
    749
    438
    media_image2.png
    Greyscale




facing the garment 16 and an outside (see second annotated Fig. 2 above), wherein the flexible basic body comprises a fastening section for the garment on the inside (see second annotated Fig. 2 above; the binding 34 is sewn in place, col. 2 lines 26-37) next to a coupling section (see second annotated Fig. 2 above and annotated Fig. 1; in annotated Fig. 2 coupling section includes top outer right portion of band 34 and right outside of band 34; this is a coupling section as it is connected to garment; thus it is coupled to the garment), characterised in that the fastening section  is formed by an edge-side recess on the inside of the flexible basic body (second annotated Fig. 2 above; col. 2, lines 16-25; Tuyet-Van discloses a recess [which is shown occupied by garment 12]; the recess is on an edge side as seen in annotated Fig. 2; insofar as the Applicant’s drawings disclose a space along the band as a recess on the inside of the flexible basic body, so too does the cited reference disclose a space on the inside of the flexible basic body), so that the garment can be fastened to the top band (col. 2, lines 26-37; capable of this intended use, Fig. 2), offset relative to the coupling section  of the flexible basic body  in the recess (see second annotated Fig. 2 above showing coupling section which includes top outer right curved portion that is offset from garment in recess; see second annotated Fig. 2 above showing garment  in recess).
Regarding claim 4, Tuyet-Van discloses the invention as described above and further discloses that the flexible basic body is elastic in longitudinal direction and substantially inelastic in transverse direction (see annotated Fig. 2; the binding 34 having a flexible basic body is made of the same material as the sock body, col. 2, lines 19-20; the material of the sock body 12 is a stretchable material that is easily stretchable in a lateral direction [longitudinal direction] but does not stretch in a perpendicular direction [lateral direction], col 2, lines 45-49; sock body is elastically stretchable, claim 7; thus the binding 34 [which is made of same material as the sock] is elastic in one direction [longitudinal direction] and substantially inelastic in another direction [transverse direction].
Regarding claim 7, Tuyet-Van discloses the invention as described above and further discloses that the recess has a width of at least approx. 5 mm (see annotated Fig. 2 below which shows the thickness of stiffener 14 as being smaller than the width of the recess; the width of the stiffener is 0.5 mm, col. 2, lines 3-10; thus the width of the recess is at least 0.5mm).

    PNG
    media_image3.png
    749
    434
    media_image3.png
    Greyscale

Regarding claim 8, Tuyet-Van discloses the invention as described above and further discloses the recess has a height of at least approx. 0.5 mm (see annotated Fig. 2 above which shows the width of stiffener 14 as being smaller than the width of the recess; the width of the stiffener is 0.5 mm, col. 2, lines 3-10; thus the width of the recess is at least 0.5mm; the height of the recess as seen in annotated Fig. 2 above is greater than the width of the recess [which is greater than 0.5 mm; thus the height of the recess is greater than 0.5 mm).
Regarding claim 9, Tuyet-Van discloses the invention as described above and further discloses that the flexible basic body is formed in one piece (Fig 1, col. 2, lines 16-19).
Regarding claim 10, Tuyet-Van discloses the invention as described above and further discloses  the flexible basic body on the outside of the flexible basic body comprises a continuous surface across the flexible basic body’s entire width (Fig. 1, col. 2, lines 16-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuyet-Van (US 4514863) in view of Taddeo (US 3800331).
	Regarding claim 2, Tuyet-Van discloses the invention as described above.
	Tuyet-Van does not disclose that the flexible basic body is formed from a textile woven fabric consisting of a number of warp threads and at least one weft thread inserted between the threads.
	Taddeo teaches an analogous top band 12  (annular area 12, Figs. 2 and 4, col. 3, lines 20-55; annular area 12 disposed on annular area 13, thus it is a top band, Fig 1) for an analogous garment 1 (body portion 1, col. 2, lines 62-64), the analogous top band having an analogous flexible basic body (col. 2, lines 39-43) and the analogous flexible basic body is formed from a textile woven fabric consisting of a number of warp threads 10  (col. 3, lines 20-55) and at least one weft thread 11 inserted between the threads (col. 3, lines 20-55, Fig. 3).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the flexible basic body of the top band for garments of Tuyet-Van is formed from a textile woven fabric consisting of a number of warp threads and at least one weft thread inserted between the threads as taught by Taddeo, in order to provide an improved top band for garments that permits free circulation of air over the skin (Taddeo, col. 2, lines 27-55).
Regarding claim 3, Tuyet-Van in view of Taddeo discloses the invention as described above and further discloses that the weft thread 11 of the textile woven fabric substantially extends across the entire width of the top band (See Taddeo Fig, 3 which of is the construction of annular area 12 [top band] and in which the weft thread is seen extending substantially across the width of the top band 12).
Claims 5-6, 11-14 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuyet-Van (US 4514863) in view of Andrews (US 6673421).
	Regarding claim 5, Tuyet-Van discloses the invention as described above.
	Tuyet-Van does not disclose that an anti-slip coating is applied, at least in sections, to the coupling section of the flexible basic body.
	Andrews teaches an analogous stocking with an analogous flexible basic body (medical stockings, col. 1, lines 4-15) having an analogous coupling section (edge region of the upper opening of the stocking, col. 1, lines 4-15) characterised in that an anti-slip coating is applied, at least in sections, to the coupling section of the analogous flexible basic body (col. 1, lines 4-15).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the coupling section of the flexible basic body of the top band for garments of Tuyet-Van is characterized in that an anti-slip coating is applied, at least in sections, to the coupling section of the flexible basic body, as taught by Andrews, in order to provide an improved top band for garments that prevents slipping (Andrews, col. 1, lines 4-14).
Regarding claim 6, Tuyet-Van in view of Andrews discloses the invention as described above.
Tuyet-Van in view of Andrews as combined does not disclose that the anti-slip coating is formed by knob-shaped or line-shaped coupling regions. 
Andrews teaches an analogous stocking with an analogous flexible basic body (medical stockings, col. 1, lines 4-15) having an analogous coupling section (upper edge portion of stocking, col. 1, lines 4-15) characterised in that the an anti-slip coating is formed by knob-shaped or line-shaped coupling regions (Figs. 1-5, col. 8, lines 1-19).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the top band for garments of Tuyet-Van in view of Andrews is characterized in that the anti-slip coating is formed by knob-shaped or line-shaped coupling regions, as taught by Andrews, in order to provide an improved top band for garments that has anti-slip coating that is tailored for a specific application (Andrews, col. 8, lines 1-19).
Regarding claim 11, Tuyet-Van in view of Andrews discloses the invention as described above and further discloses a garment 12 (sock body 12, Tuyet-Van, col. 2, lines 3-25), comprising a top band 34 (binding 34, Tuyet-Van, col, 2, lines 16-25; see annotated Fig. 1 above with regard to claim 1 rejection) according to claim 5 (see rejection pertaining to claims 1 and 5).
Regarding claim 12, Tuyet-Van in view of Andrews discloses the invention as described above and further discloses the garment 12 (sock body 12, Tuyet-Van, col. 2, lines 3-25) characterised in that the is fastened to the top band  by means of a material-lock connection or by means of a form-lock connection (a strip-shaped binding 34 extends around the top of the main body part, by folding the binding to lie over the front and rear sock body surfaces, Tuyet-Van, col. 2, lines 16-19, see Fig. 2; the binding 34 is sewn in place, Tuyet-Van, col. 2, lines 28-29; the binding is sewn in place and its place is around the top of the main body part; sewing results in a seam (Tuyet-Van, Fig. 1) and seam is given as an example of a form-lock connection).
Regarding claim 13, Tuyet-Van in view of Andrews discloses the invention as described above and further discloses the connection between the top band and the garment (a connection with binding 34 [top band] and the sock [garment], seen in Tuyet-Van, Fig. 2; Tuyet-Van, col. 2, lines 16-25; col. 2, lines 28-29) is made only in the fastening section of the top band (see annotated Tuyet-Van, Fig. 2 below where sock 12 contacts edge-side fastening section of binding 34 [top band]; a strip-shaped binding 34 extends around the top of the main body part, by folding the binding to lie over the front and rear sock body surfaces, Tuyet-Van, col. 2, lines 16-19; the binding 34 is sewn in place, col. 2, lines 28-29; the binding is sewn in place and its place is around the top of the main body part; thus top band connection between the top band and the garment is only made only in the fastening section of the top band).

    PNG
    media_image4.png
    739
    377
    media_image4.png
    Greyscale

Regarding claim 14, Tuyet-Van in view of Andrews discloses the invention as described above and further discloses the connection between the garment and the top band  is designed such that the inside of the garment is arranged essentially flush with the coupling section (in annotated Tuyet-Van Fig. 2 with regard to the claim 1 rejection, coupling section includes top outer right portion of band 34 and right outside of band 34) of the flexible basic body  of the top band  (see annotated Tuyet-Van Fig. 1 above with regard to claim 1 rejection; a strip-shaped binding 34 extends around the top of the main body part, by folding the binding to lie over the front and rear sock body surfaces, Tuyet-Van, col. 2, lines 16-19; thus the inside of the garment [see annotated Tuyet-Van Fig. 1 above with regard to claim 1 rejection] is essentially flush with the coupling section of the top band).
Regarding claim 16, Tuyet-Van in view of Andrews discloses the invention as described above and further discloses wherein the material-lock connection is by welding, gluing, or vulcanizing (claim 16 depends on claim 12 which recites “fastened to the top band by means of a material-lock connection or by means of a form-lock connection”; thus taken together with claim 12, the recitation of claim 16 is: fastened to the top band by means of a material-lock connection wherein the material-lock connection is by welding, gluing or vulcanizing, or by means of a form-lock connection (emphasis added on the “or”); in claim 12 it was shown how Tuyet-Van discloses a form-lock connection; thus the limitation of claim 16 is met by the disclosure of a form-lock connection).
Regarding claim 17, Tuyet-Van in view of Andrews discloses the invention as described above and further discloses wherein the form-lock connection is by means of a seam (Tuyet-Van, col. 2, lines 28-29).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tuyet-Van (US 4514863) in view of Andrews (US 6673421) and in further view of Cherneski (US 2012/0058316).
Regarding claim 15, Tuyet-Van in view of Andrews discloses the invention as described above and further discloses the connection between the garment and the top band (Tuyet-Van, Fig. 2; a strip-shaped binding 34 extends around the top of the main body part, by folding the binding to lie over the front and rear sock body surfaces, Tuyet-Van, col. 2, lines 16-19, see Fig. 2; the binding 34 is sewn in place, Tuyet-Van, col. 2, lines 28-29) is designed such that the anti-slip coating applied to the flexible basic body of the top band (see rejection with regard to claim 5; Andrews, col. 1, lines 4-15).
Tuyet-Van in view of Andrews does not discloses that the connection between the garment and the top band is designed such that the anti-slip coating applied to the flexible basic body of the top band extends beyond the inside of the garment.
Cherneski teaches an analogous garment (sock, [0009]) having an analogous inside  ([0010], [0056]) of the garment 401 ([0010]; a sock 401 [0056]) and location beyond the inside of the garment 401b (outer surface 401b of sock 401, [0009], [0010], [0011], [0056]) and an analogous anti-slip coating 401 ([0010]) characterized in that the analogous coating 402 (gripping material 402, [0056]) extends beyond the inside of the garment (gripping material applied to inner surface and outer surface of the fabric structure, [0010]-[0012]; fabric structure is a sock, [0056]; thus anti-slip coating 402 (see different sections of coating in 402 in Fig. 4c) extend beyond the inside of the garment, Fig. 4c).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the anti-slip coating of the garment of Tuyet-Van in view of Andrews that is applied to the flexible basic body of the garment, extends beyond the inside of the garment, as taught by Cherneski, in order to provide an improved garment that provides grip between the user contact surface and the garment structure and the garment and the external contact surface (Cherneski, Abstract, [0009]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786